ANSTEAD, Judge,
concurring specially.
I concur fully in Judge Feder’s opinion and write separately only to express my concern about the conduct of the proceedings below. Appellee’s counsel stated during oral argument that although there was a specific agreement between trial counsel for the parties that the appellee was entitled to attorney’s fees, a full blown hearing on appellee’s entitlement to fees was scheduled and conducted in order to “protect” appellant’s trial counsel from any claims of professional neglect for failing to contest the issue. If this allegation is true, it would mean that the hearing was only a charade and one, I note, strongly denied by appellant’s counsel on appeal. On remand the trial court should determine whether there is any basis to these allegations and, if so, take appropriate áction to see that such conduct is not condoned.